Citation Nr: 1715659	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  14-25 640	)	DATE
	)
	)

	On appeal from the	
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI) residuals.  

2.  Entitlement to service connection for a neck disability, to include as secondary to TBI.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in October 2015.  The record was held open for 60 days for the submission of additional evidence.  

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the Veteran, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.


The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran seeks service connection for TBI and a neck disability during service.  He maintains that residuals of a TBI, to include vertigo, as well as a neck disability, are a result of a head injury sustained during a fire squad training exercise aboard the USS Coral Sea when he hit his head while going through a small steel passageway used in case of fire or flood.  

Service treatment records reflect complaints of headache and vertigo after having struck the occipital region of the skull in June 1982, with pain reported in the frontal region.  The October 1984 separation examination report reflects the Veteran's history of having hit his head on a pole in 1982, noting no loss of consciousness and no problems.  

Private treatment reports reflect that the Veteran sustained a work-related head injury with a residual concussion in 2008.  A January 2009 record notes physical and speech therapy were prescribed for post-concussion syndrome.  

The January 2013 VA psychological examination report reflects an opinion that it is at least as likely as not that a TBI is related to the in-service head injury.  The Board notes that although the May 2013 rating decision states that the VA opinion did not take into account the Veteran's intercurrent activities and injuries since separation, including the work-related injury in 2008, the VA report of examination reflects review of numerous private treatment records, including records in 2009.  

In addition, and although the January 2013 VA report of examination notes the Veteran's history of having engaged in combat with the enemy during service, the February 2013 VA opinion reflects that the Veteran denied having engaged in combat.  The Board notes no indicia of combat on the Veteran's DD Form 214.  

Moreover, although the February 2013 VA opinion concluded that the Veteran's current episodic postural vertigo or dizziness and daily dizziness were not caused by the head injury during his service, noting full duties during service and full-time employment after separation, it was noted to be at least as likely as not that the onset of dizziness occurred after separation.  Thus, the opinion appears to indicate a negative etiological conclusion, but it is unclear.  

Further, the March 2013 VA cervical spine opinion notes no overt injury to the cervical spine during service.  The opinion states that striking the head on a pole in 1982 would have brought about cervical spine strain and pain complaints within one to two weeks after such an injury, noting that the Veteran's initial cervical spine complaints were in 2003.  

Against this background is the Veteran's testimony at the Board hearing in October 2015 to the effect that chiropractic treatment for relevant symptoms was initiated in 1992, noting that the records are unavailable.  Moreover, in a November 2015 opinion from the Veteran's private chiropractor, treatment of the Veteran since 1993 was noted for multiple musculoskeletal conditions and work-related injuries The opinion states that it is apparent that the Veteran sustained prior injury to his cervical and thoracic spine, as evidenced by radiologic evidence of degenerative changes to C5-7 and spondylosis of the thoracic spine.  Changes were noted to be consistent with injuries sustained when the Veteran struck his head on the top of a knee knocker with full forward momentum during service aboard the USS Coral Sea in 1982.  In addition, in June 2013, it was noted to be at least as likely as not that the head injury during service in 1982 is a contributing factor to the Veteran's neck disability.  

In view of the evidence and the Veteran's assertions, the VA opinions are not completely adequate for a determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  As such, a new VA examination is needed.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since April 2014.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  After completion of the above, schedule the Veteran for a VA TBI and cervical spine examination by an appropriate medical professional.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a TBI or cervical spine disability had its onset during service or within the initial year after separation, or is otherwise related to his service, to include the head injury in June 1982.  

In rendering the opinion, the Veteran's contentions with respect to continuity of symptomatology since separation should be addressed, along with the November 2015 and June 2013 private opinions.  

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

